Citation Nr: 1108207
Decision Date: 03/01/11	Archive Date: 04/20/11

Citation Nr: 1108207	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-43 647	)	DATE MAR 01 2011
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an above-the-knee amputation of the left leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

In July 2010, the Board remanded this matter for additional evidentiary development.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  As noted below, the Board was recently informed that the Veteran had passed away in July 2010.  As such, the Board's July 2010 remand in this matter must be vacated.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1954 to February 1956.

2.  In September 2010, the Board was notified that the Veteran died in July 2010.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The July 23, 2010, Board decision is vacated.

The appeal is dismissed.




		
ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1027682	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-43 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
above-the-knee amputation of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION


The Veteran had active duty service from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
compensation under 38 U.S.C.A. § 1151.  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran indicated that he was at the Highlands at Brighton 
nursing facility in Rochester, New York, from March 13, 2008, to 
March 28, 2008.  He has submitted two sets of private records; 
however, the second set, submitted in February 2009, has an April 
2008 letter attached which indicates that these records are 
incomplete.  No attempt by VA to obtain the remaining outstanding 
private treatment records has been made.  Therefore, on remand, 
VA should attempt to obtain the necessary release form from the 
Veteran and then obtain a full and complete set of records from 
Highlands nursing facility.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c) (2009).

Additionally, the Board notes that a VA examiner reviewed the 
Veteran's claims file in July 2009.  She stated that the 
Veteran's amputation was not the result of VA's careless, 
negligent, lack of proper skill, or error in judgment in 
providing hospital, medical or surgical care.  However, the VA 
examiner did not provide any rationale for her opinion, nor did 
she address the Veteran's assertions that the amputation was a 
result of VA's prematurely discharging him into the care of a 
nursing home that was ill-equipped to handle his pressure ulcers.  
The Board further notes that the Veteran's representative has 
also argued on appeal that the Veteran's development of pneumonia 
as well as the Veteran's development of pressure ulcers during 
hospitalization shows negligence on the part of VA.

The Court has held that an examination is inadequate where the 
examiner formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Furthermore, an examination is inadequate where the examiner does 
not review the medical history and provide a factually accurate 
rationale for the opinions provided in the examination report.  
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  
Therefore, the Board finds that the VA examination is inadequate 
in this case, and should be sent back to the VA examiner in order 
for her to supplement her opinion.

Moreover, the Board is cognizant of the assertion raised by the 
Veteran and his representative that VA may be biased in their 
opinion of whether negligence occurred in this case, and notes 
their request for an Independent Medical Expert's (IME) opinion 
in this case.  The Board, however, notes that the above 
development is required in this case.  The Board makes to 
intimation into any future action or development that may be 
necessary in this case beyond what is stated above, but will take 
the request under advisement after such development has been 
completed.

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain any relevant VA treatment records 
from the Syracuse VA Medical Center since 
September 2009 and associate them with the 
claims file.

2.  Contact the Veteran and obtain the 
necessary private treatment records release 
form for the Highlands of Brighton nursing 
facility.  Following the procurement of the 
necessary release form, VA should attempt to 
obtain all records from the Highlands nursing 
facility from March 13, 2008 to March 28, 
2008.  Those records should be associated 
with the claims file.  If VA is unable to 
obtain those records, such should be noted in 
the claims file and communicated to the 
Veteran so that he may continue to seek those 
records on his own behalf.

3.  Following the completion of the above 
development to the extent possible, the 
RO/AMC should send the claims file back to 
the July 2009 VA examiner in order for her to 
render an addendum.  The VA examiner is 
instructed to specifically state in her 
addendum that she has read this Remand 
Order, her July 2009 VA examination 
report, and has reviewed the entire 
claims file.  Following review of the entire 
claims file, the VA examiner is specifically 
asked to address the following:

(a)	Opine whether it is at least as 
likely as not that VA was careless, 
negligent, lacking in proper skill or 
made an error in judgment in rendering 
hospital, medical or surgical treatment 
of the Veteran, in light of the 
pneumonia or pressure ulcers manifest 
during his hospital stay from March 
2007 until he was discharged to 
Highlands nursing facility in March 
2008.

(b)	Opine whether it is at least as 
likely as not that VA was careless, 
negligent, lacking in proper skill or 
made an error in judgment in rendering 
hospital, medical or surgical treatment 
when it released the Veteran to 
Highlands nursing facility in March 
2008, a facility which may have been 
ill-equipped to treat his pressure 
ulcers and which may have had a 
pressure ulcer rate which was twice the 
state average.

(c)	Address whether it was reasonably 
foreseeable that the Veteran's pressure 
ulcers would have worsened when he was 
discharged from VA hospital care in 
March 2008 to Highlands nursing 
facility, and that such worsening would 
precipitate amputation.  

A rationale must be provided for any 
opinion rendered.  If the examiner opines 
that the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (explain why the causation is 
unknowable), must be provided.  

If the examiner from July 2009 is unavailable 
to respond, another comparably qualified 
examiner may answer instead, and must follow 
all of the above instructions, including 
review of this Remand Order and of the claims 
file generally.  

4.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claim for 
compensation under 38 U.S.C.A. § 1151 for 
above-the-knee amputation of the left leg.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative, 
if any, should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



